Citation Nr: 9909933	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  98-01 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
as secondary to exposure to herbicide agents (Agent Orange).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to February 
1968.

This appeal arose from an April 1997 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefit.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999)(hereinafter "the Court"), has held that if a 
claimant for VA benefits fails to submit a well grounded 
claim, VA is under no duty to assist the claimant "in 
developing the facts pertinent to the claim."  38 U.S.C.A. 
§ 5107(a); see Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); 38 C.F.R. § 3.159(a) (1996).  The veteran's 
representative contends that, subsequent to the Court's 
decisions pertaining to this issue, the VA expanded its duty 
to assist the veteran in developing evidence to include the 
situation in which the veteran has not submitted a well 
grounded claim.  Veterans Benefits Administration Manual M21-
1, Part III, Chapter 1, Para.1.03(a), and Part IV, Chapter 2, 
Para.2.10(f) (1996).  The veteran's representative further 
contends that the M21-1 provisions indicate that the claim 
must be fully developed prior to determining whether the 
claim is well grounded, and that this requirement is binding 
on the Board.  The Board, however, is required to follow the 
precedent opinions of the Court.  38 U.S.C.A. § 7269; see 
also Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  
Subsequent to the revisions to the M21-1 manual, in Meyer v. 
Brown, 9 Vet. App. 425 (1996), the Court held that the Board 
is not required to remand a claim for additional development, 
in accordance with 38 C.F.R. § 19.9, prior to determining 
that a claim is not well grounded.  The Board is not bound by 
an administrative issuance that is in conflict with binding 
judicial decisions, and the Court's holdings on the issue of 
the VA's duty to assist in connection with the well grounded 
claim determination are quite clear.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); 38 C.F.R. § 19.5.  The Board has 
determined, therefore, that, in the absence of a well 
grounded claim, the VA has no duty to assist the veteran in 
developing his case.



FINDING OF FACT

The veteran has not been shown by competent medical evidence 
to suffer from peripheral neuropathy which can be related to 
his period of service.


CONCLUSION OF LAW

The veteran has not presented evidence of a well grounded 
claim for service connection for peripheral neuropathy.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(a) (West 1991); 
38 C.F.R. §§ 3.307(a)(6), 3.309(e) (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, one which is plausible.  If he has not 
presented a well grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
his claim because such additional development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  As will be explained 
below, it is found that his claim is not well grounded.

According to 38 C.F.R. § 3.307(a)(6) (1998), the term 
herbicide agent means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the Vietnam era.  The 
diseases listed at 38 C.F.R. § 3.309(e) (1998) shall be 
service-connected if they manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne and 
porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within one year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval or air service.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following disease shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met even though there is no record of such 
disease: chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea); soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  The term soft-tissue sarcoma includes the 
following: adult fibrosarcoma; dermatofibrosarcoma 
protuberans; malignant fibrous histiocytoma; liposarcoma; 
leiomyosarcoma; epithelioid leiomyosarcoma (malignant 
leiomyoblastoma); rhabdomyosarcoma; ectomesenchymoma; 
angiosarcoma (hemangiosarcoma and lymphangiosarcoma); 
proliferating (systemic) angioendotheliomatosis; malignant 
glomus tumor; malignant hemangiopericytoma; synovial sarcoma 
(malignant synovioma); malignant giant cell tumor of the 
tendon sheath; malignant schwannoma, including malignant 
schwannoma with rhabdomyoblastic differentiation (malignant 
Triton tumor), glandular and epitheloid malignant 
schwannomas; malignant mesenchymoma; malignant granular cell 
tumor; alveolar soft part sarcoma; epithelioid sarcoma; clear 
cell sarcoma of the tendons and aponeuroses; extraskeletal 
Ewing's sarcoma; congenital and infantile fibrosarcoma; and 
malignant ganglioneuroma.  38 C.F.R. § 3.309(e) (1998).

For the purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  See 38 C.F.R. § 3.309(e), Note 2 (1998).

The veteran's service medical records make no mention of any 
complaints of or treatment for peripheral neuropathy.  The 
May 1965 entrance examination and the February 1968 
separation examination were within normal limits.

The veteran was examined by VA in December 1996.  He 
complained of weakness in his hands which had been 
progressive.  He noted that he had numbness and would drop 
things.  He also noted these same symptoms affecting both of 
his feet.  These symptoms had been present for the past two 
to three years.  The motor examination noted normal muscle 
mass, strength and tone.  His deep tendon reflexes were 
symmetrical bilaterally and normal.  His plantar responses 
were flexor bilaterally.  The sensory examination revealed 
mild impairment of vibration at the feet and fingers, but 
position and pinprick were intact.  His gait and station were 
within normal limits.  The diagnosis was mild peripheral 
neuropathy.

Initially, in order to establish service connection, the 
following three elements must be satisfied:  1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992). 

In the instant case, the veteran has asserted that he suffers 
from peripheral neuropathy as a direct result of exposure to 
Agent Orange in service.  In cases where a veteran is 
claiming entitlement to service connection for disabilities 
due to Agent Orange exposure or other herbicides, the Court 
has held that the list of presumptive and herbicide diseases 
is exclusive in nature.  See Combee v. Principi, 4 Vet. App. 
78 (1993), denying en banc review, sub.nom., Combee v. Brown, 
5 Vet. App. 248 (1993) (Steinberg and Kramer, JJ., 
dissenting).  In other words, the veteran must show that he 
developed a disease listed under the above regulations.  
However, peripheral neuropathy is not included in the above-
noted list of presumptive diseases.  The evidence does not 
indicate that the veteran suffered from acute or subacute 
peripheral neuropathy, as defined above, which is a 
presumptive disease.

Moreover, the veteran has not established that he was exposed 
to Agent Orange.  While he has shown that he was stationed in 
Vietnam (his personnel records reflect service in Vietnam 
from February 16, 1967 to February 20, 1968), he has not 
demonstrated that he suffers from one of the presumptive 
diseases listed under 38 C.F.R. § 3.309(e) (1998).  
Therefore, according to McCartt v. West, No. 97-1831 (U.S. 
Vet. App. Feb. 8, 1999) (which stated that both service in 
Vietnam during the designated time period and the 
establishment of one of the listed diseases is required in 
order to establish entitlement to the inservice presumption 
of exposure to an herbicide agent), the veteran is not 
entitled to the inservice presumption of exposure to an 
herbicide agent.

Finally, the veteran has not presented any evidence that his 
peripheral neuropathy is related to his period of service.  
There is no evidence that this disorder existed during his 
period of service.  While the objective evidence establishes 
the current existence of this disorder, he proffered no 
competent medical evidence that would tend to suggest a link 
between this disorder and his period of service.

Therefore, it is concluded that the evidence does not support 
a finding that the veteran has presented evidence of a well 
grounded claim for entitlement to service connection for 
peripheral neuropathy due to exposure to Agent Orange or 
other herbicide agents.


ORDER

Service connection for peripheral neuropathy is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

